Citation Nr: 1746825	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for skin rash of the neck and chest. 


REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2011, the Veteran submitted a notice of disagreement (NOD) to the March 2011 rating decision and specifically appealed the claims for service connection for skin rash of the legs (groin), neck, and chest and a right thumb condition.  During the pendency of the appeal, in an August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for tinea pedis and tinea cruris (skin rash of legs and groin).  In a subsequent July 2017 rating decision, the AOJ granted service connection for right thumb traumatic arthritis.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Accordingly, those matters are no longer in appellate status.  

In the Veteran's May 2012 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in correspondence received in November 2013, he withdrew his request for a hearing.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

In an October 2014 Board remand, the AOJ was instructed to provide the Veteran with a VA examination and opinion regarding the etiology of his skin disorders.  The Board specifically directed that, in providing an opinion, the VA examiner "consider...the Veteran's statements that he...has experienced recurring rashes and itching in the same areas since service" and "provide a complete rationale for all opinions expressed[.]"  
In accordance with the Board's directives, the Veteran was scheduled for a VA examination in July 2015.  Upon evaluation, the examiner assessed the Veteran's current skin disorders and opined that the Veteran's "tenea corporis on torso [is] less likely than not to be related to his military service."  The examiner indicated that he cannot attest to petroleum/gas causing any of the Veteran's lesions as they are all of infectious etiology.  He also found that the Veteran's face and neck were devoid of any skin lesions. 

Unfortunately, the Board finds that remand is warranted for a new VA examination and opinion.  Significantly, it appears the July 2015 VA examiner did not consider or discuss specifically the Veteran's statements regarding the continuity of his symptomatology.  In pertinent part, the Veteran has contended on multiple occasions that his rash began in service and has continued since.  See October and December 2010 Statements in Support of Claim.  Such consideration and discussion are required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (which stipulates that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand) & Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Veteran is competent to describe symptoms of a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Further, although the VA examiner explained that he could not attest to petroleum/gas causing the Veteran's lesions as they are all of infectious etiology, he did not provide a rationale as to why the Veteran's current dermatological problems were not otherwise related to rashes he experienced during active duty service.  Id; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (to be considered adequate, VA law requires that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In light of the foregoing, remand is warranted for a new VA examination and opinion.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed skin disorder (excluding tinea pedis and tinea cruris of the legs and groin).  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to respond to the following:

a)  Identify all current diagnoses for any skin disorder (excluding tinea pedis and tinea cruris of the legs and groin).  

b)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed skin disorder (excluding tinea pedis and tinea cruris of the legs and groin) had its onset in service or is otherwise related to service.  In formulating this opinion, the examiner is specifically instructed to consider and discuss the Veteran's complaints of rash on service separation in May 1980.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.
Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through







(CONTINUED ON NEXT PAGE)

his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

